 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMelones Contractors, A Joint Venture and Jack J.Morris. Case 32 CA 372 (formerly 20 CA 13362)March 15, 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MFMBERS JENKINSAND MURPIIYOn October 16, 1978, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge, exceptas noted below, and to adopt his recommended Or-der.Respondent has excepted, inter alia, to certain ofthe Administrative Law Judge's subsidiary findingswhich would indicate the existence of an underlyinggeneral atmosphere of ill will and contentiousness be-tween Respondent and the Union, as well as theCharging Party himself. Respondent contends, in es-sence, that such findings are speculative and conjec-tural and not based on record facts. We have care-fully reviewed the record and we agree withRespondent that some of the phraseology containedin the Decision characterizing the overall relationshipbetween the parties is perhaps gratuitous and not sup-ported in the record. Thus, in adopting the Adminis-trative Law Judge's ultimate conclusion that Respon-dent unlawfully discharged Union Shop StewardMorris, we place no reliance on any such arguablyunsupported findings of strong animosity between theparties. Rather, our agreement with the Administra-tive Law Judge on this ultimate issue is based on hiswell-supported finding of Morris' consistent union ac-I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard DoWall Products. Inc., 91 NLRB 544(1950)., enfd. 188 F.2d 362 (3d Cir. 1951). we have carefully examined therecord and find no basis foir reversing his findings.The Administrative Law Judge's Decision contains several inadvertenterrors: () In the third par. of sec. I.C, of the Decision, entitled "The Defer-ral Issue." "article I., section 4(a)" should read "article 1. section 4(d)"; and(2) in this same par. the Administrative Law Judge erroneously states thatthe Council on Industrial Relations ((IR) accepted the recommendation ofthe Interim Committee, whereas the record establishes that the .lbor-Man-agement Committee. not the CIR, accepted this recommendationtivism throughout the 15-month period immediatelypreceding his discharge, the clearly pretextual natureof the specifically asserted reason for his discharge,and the lack of substantiation for the additional rea-sons subsequently offered by Respondent as groundsfor the discharge.In agreeing with the Administrative Law Judgethat deferral to the grievance proceedings in this caseis not appropriate under the standards for such defer-ral long adhered to by the Board, and initially estab-lished in Spielherg Manufacturing Company, 112NLRB 1080, 1082 (1955), we note that there was nofinal resolution of Morris' grievance under the con-tractual grievance resolution provisions, inasmuch asthe grievance was never presented to the Council onIndustrial Relations-the only body with final adjudi-catory authority under the contract. Thus, "the fullrange of the mechanism for the determination of thedispute has not been utilized and there is no awardthat may be examined for its conformity with Spiel-berg requirements." Whirlpool Corporation, EvansvilleDivision, 216 NLRB 183, 186 (1975).2 Accordingly,we find it unnecessary to reach or pass on the otherreasons given by the administrative Law Judge fornot deferring to the parties' grievance procedure.Finally, Respondent urges that if we decide, as wehave, not to defer to the grievance proceedings con-ducted in this case, we should in the alternative referthis matter back to the Labor-Management Commit-tee step of the contractual procedure for continuedprocessing. However, inasmuch as this case involvesallegations of employer interference with an employ-ee's individual basic protected rights under Section 7of the Act, we decline to so refer, for the reasons setout in the Board's Decision in General AmericanTrinsportation Corporation, 228 NLRB 808 (1977).In light of the above, we adopt the AdministrativeLaw Judge's findings that Respondent discharged em-ployee Jack Morris in violation of Section 8(a)(3) and(I) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Melones Contractors, AJoint Venture, its officers, agents, successors, and as-signs, at the site of the Melones Dam located nearJamestown, California, shall take the action set forthin the said recommended Order, except that the at-2 See also I& ' Induatries, Inc., 235 NLRB 517 (1978); Super Valu Xenia,A Divi.ri,n of Super Valu Stores. Inc., 228 NLRB 1254, 1260 (1977); Keller-Crescent (orneanr, a Division of Moler, 217 NL.RB 685, 686 (1975).241 NLRB No. 314 tached notice is substituted for that of the Adminis-trative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence, it has been decided thatwe violated the law, and we have been ordered topost this notice. We intend to carry out the Order ofthe Board and abide by the following:WE WILL NOT discharge or otherwise discrimi-nate against employees for the purpose of dis-couraging employees from engaging in union orother protected concerted activity for their mu-tual aid or protection.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to self-organization, to form,join, or assist labor organizations, to bargain col-lectively through representative of their ownchoosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities.WE WILL offer Jack Morris immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent posi-tion, without prejudice to his seniority and otherrights and privileges previously enjoyed, includ-ing backpay with interest.MELONES CONTRACTORS, A JOINT VENTUREDECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: This casecame for hearing before me on April 25, 1978, in Stockton,California, based on a charge filed on September 6, 1977,'and a complaint issued on January 16, 1978. The complaintalleges that Melones Contractors, a Joint Venture, hereinaf-ter called Respondent, in violation of Section 8(a)(3) and (I)of the National Labor Relations Act, hereinafter called theAct, discharged Jack J. Morris, an individual, on August12, 1977, allegedly because he broke a piece of equipmenton August 12. The General Counsel alleges that the reasonfor the discharge was the fact that Morris was a very mili-tant activist in prosecuting alleged infractions of the con-tract in his capacity as a shop steward for the InternationalBrotherhood of Electrical Workers, Local 591. AFL CIO,I All dates referred to in this Decision are in 1977 unless otherwise speci-fied.MELONES CONTRACTORShereinafter called the Union, and that therefore the dis-charge was because of his activities in processing grievancesand was violative of Section 8(a)(3) and (I) of the Act. Re-spondent's answer denies the commission of any unfair la-bor practices.At the hearing all parties were offered full opportunity toadduce relevant and material evidence, to examine andcross-examine witnesses, to argue orally on the record, andto submit briefs. Post-hearing briefs were submitted byGeneral Counsel and Respondent which have been dulyconsidered.2Upon due consideration of the evidence, including myobservation of the demeanor of the witnesses while testify-ing, and the entire record in the case. I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRespondent is involved in a joint venture as a participantengaged in the construction of a $150 million dam beingbuilt by the United States Army Corps of Engineers whichhas been in the process of contruction since 1974. Duringthe conduct of its operations, Respondent purchased andreceived at the project goods, materials, and supplies valuedin excess of $50,000 directly from suppliers located outsidethe State of California. Respondent's answer admits and Ifind that Respondent in an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.il. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local591, AFL-CIO, is now, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.A. Findings of FactI. Background informationIn its answer Respondent denies the supervisory status oftwo alleged supervisors, Loe Grooms, general electricalforeman. and Gene Armstrong, foreman. The Respondent'ssupervisory hierarchy consists of: Gene Reed, electrical su-perintendent; Barney Smith, labor relations manager; FredM. Butler, project manager; Leo Grooms, general foreman;and Gene Armstrong, who is described as a foreman. Re-spondent denies the supervisory status of Grooms andArmstrong. Respondent in its answer denies that Grooms isa supervisor but this denial does not conform with the rec-ord information. Grooms was promoted to the position ofgeneral foreman on May 4, 1977; he testified that he ap-pointed foremen under him, recommended layoffs and pro-2 The General Counsel served a subpoena duces tecum on Respondent re-questing substantial information. Respondent filed a motion to revoke thesubpoena duces ecum. Other documents were filed in connection with therequest to produce books and records, all of which came to a head at thehearing. by which time the General Counsel filed an amended subpoenaduces recum. At the hearing the parties reached agreement on a stipulationregarding the subpenaed documents. The General Counsel stated on therecord that Respondent substantially complied with the subpena.15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotions, and disciplined employees. I find that Grooms is asupervisor within the meaning of the Act. As to Armstrong,he has appeared at various times during the course of hisemployment as a working foreman or an electrician-thejob varies from time to time.The construction project began approximately in 1974and continues to date. The employee complement duringthe construction of the dam has fluctuated; there are cur-rently about 500 employees on the site. Electricians for theproject are supplied to the Employer from two IBEW lo-cals, Local 591 in Stockton and Local 684 in Modesto.Morris began work at the Melones site in 1975 for anelectrical subcontractor, City Appliance, along with two orthree other electricians. During that period Morris was su-pervised by Reed who was then Melones' electrical superin-tendent. Morris was laid off at the termination of the CityAppliance subcontract but was rehired by Melones Con-tractors in April 1976. In May 1976, Morris was appointedjob steward by his business agent, Mr. Ed James, who wasreplaced in the fall of 1976 as Local 591's business agent byRichard Boccoli. At Boccoli's instructions Morris began tokeep a log of alleged contract violations which occurred atthe Melones jobsite. During the time that he acted as asteward, Morris noted in his log approximately 50 viola-tions, some of which became points of irritation betweenthe Union and the electrical supervisors at Respondent.2. Morris' shop steward activitiesAmong many issues about which Morris and Boccoli hadconflicts with Respondent was its failure to pay electriciansthe required travel allowance. After a confrontation withBarney Smith, the personnel manager, and Respondent'sfailure to respond to the Union's request for additionalmileage payment, in December, Morris, at Boccoli's in-struction, caused a job stoppage 2 miles from the jobsiteand went to the personnel office and demanded companytransportation to the site. After a number of days of dis-pute, Respondent acceded to the Union's request and be-gan to pay the disputed mileage although it refused to do soretroactively. On April 12 the Union took Melones througha labor-management grievance meeting over the issue of theunpaid mileage, and Morris appeared to present documen-tary evidence. The committee awarded the back mileage,and Respondent appealed that decision. On April 28 Boc-coli. went to the Melones jobsite and threatened a workstoppage if the payments were not received. On April 29Morris instructed the employees that there would be a workstoppage until the payment was received. On May 2, after a2-day work stoppage, Morris received a telegram threaten-ing him with termination if he did not return to the job.Morris and his fellow electricians did return to the job as aresult of this threat from Respondent.The General Counsel calls attention to the fact that, earlyin January, Morris received a letter from the Union order-ing him to appear at a union executive board meeting totestify about the problems at Melones Dam. The recordshows that shortly after Morris received this letter Reed,apparently having learned of the letter, confronted Morrisand warned him, "If there was any union troubles up hereor anything else, that he (Reed) was going to run out mate-rial and have a layoff."There was considerable friction between Morris and gen-eral electrician Foreman Grooms over matters that cameup on the jobsite. For example, the violations included aprohibition against Grooms' working with his tools andworking without an electrician on the job; the inequitabledistribution of and notification concerning overtime assign-ments; the timing of coffeebreaks; and the problem of as-signing foremen on the job. One of the matters whichcaused some difference of opinion between Grooms andMorris was the fact that Morris claimed Grooms was doingthe work of the electricians on the job and as a generalelectrical foreman, he was not supposed to work with toolsor work without another electrician on the job. There wereother differences between Morris and Grooms, some con-sisting of a conflict concerning craft work assignments.Morris found Grooms assigning IBEW work to the wrongcraft. Grooms protested it was easier for the other crafts todo the work, or contended that the electricians did not wantthe work. Morris, however, pressed his claim and went sofar as to bring Boccoli up to the site where Boccoli notifiedSmith that the electricians were to be paid for the hours lostas a result of other crafts doing their work. Smith, the per-sonnel director, agreed to pay electricians based on thisclaim.Another problem, which ultimately led to a final workstoppage commenced by Morris on August 4, concernedthe contractual provision regarding appointment of fore-men. On three occasions when Grooms attempted to ap-point a lineman, Jim Ballew, as a foreman, Morris insistedthat such an appointment violated the inside wiremen'sagreement which governed the Melones site. This problemfirst arose during the April 28 meeting between Smith, Boc-coli, and Morris. At that meeting Smith attempted to secureBoccoli's consent to a waiver of the Union's right to protestthe appointment of Ballew as a lineman. Morris convincedBoccoli not to sign such an agreement.According to the General Counsel, the foreman issue,along with certain other recurring problems regardingGrooms' working with the tools, coffeebreaks, and the as-signment of overtime, came to a head during a series ofmeetings and confrontations between July 26 and August 6.On the morning of July 26 Grooms told Morris that he waspromoting Ballew and Dahlin to foremen. Morris protestedthat they had been over this problem a dozen times, andthis would not be permitted. Grooms told Morris to get offthe job or go to work, and Morris went back down to Oak-dale to contact Sturgis, the Modesto business agent. Morrismet with Sturgis, who sent a written directive telling Ballewand Dahlin to step down from the foreman job. On thefollowing Monday Grooms reiterated his intention toswitch foremen, and Morris again protested. This timeMorris kept the men in the yard and refused to allow themon the jobsite until the matter was resolved. This work stop-page came to the attention of Reed, who went to the per-sonnel office and had Smith contact Sturgis, who grantedtemporary permission to allow the switch pending a meet-ing on August 4. On August 4 there was a meeting inSmith's office, with Smith, Reed, Sturgis (a Modesto busi-ness agent), Neil Jennings (the Stockton business agent),and Morris attending.After reciting the grievances the Union felt it had against16 MELONES CONTRACTORSRespondent, Respondent replied that it too had complaintsabout the Union and one of them was that the electricianswere leaving the jobs 15 to 20 minutes early. This accusa-tion angered Morris who called Smith a "damn liar."A certain amount of ill will was caused by the meeting,and this hostility continued on the j bsite during the nextfew days. On August 5 Morris held the electricians off thejobsite until exactly 8 a.m., contrary to prior practice.Grooms threatened to call Smith if Morris "did not stopthis nonsense." At the end of the day's work on August 5,Grooms accused Morris of allowing the men to quit at 4:29instead of 4:30 p.m., and there ensued an agrument aboutwhose watch governed quitting time.B. Morris' DischargeOn August 12 Morris was working with his foreman,Armstrong, on some wiring. It appears from the record thatArmstrong, Morris, and Reed were the only electriciansworking on that Friday. There came a lull in the work, andMorris volunteered to begin the installation of three pipeswhich had to be connected to the back of a panel. The taskwhich Morris attempted to perform required the bending ofa 3-inch conduit to be bent 90 degrees which is a ratherunusual problem. In order to accomplish this result, Morristook the pipe to the nearest shop and attempted to bend itin a Greenlea hydraulic bender.A portion of the bender known as the shoe, which actu-ally comes into contact with the pipe itself, broke as a resultof the bending. After the shoe had broken and while Morriswas still in the shop area, Reed came to the shop. Morrisshowed Reed the broken shoe and Reed responded. "Myfriend them things cost money." As a matter of record thecost of the shoe is $107. At this point Reed left Morris, wentto the onsite personnel office, and prepared a terminationslip for Morris.During cross-examination of Grooms he was asked ifMorris had an unusual problem concerning the bending ofthe conduit. Grooms replied, "I would say it was not a verycommon problem." Grooms was then asked, "and he justpicked a solution that didn't work?" Grooms replied, "Thatis right. Over bending the 90 was not the wrong procedure;the method used was the wrong procedure."Grooms also testified that there was another bender lo-cated in a van adjacent to the shed where the bender thatwas used was located. Both Morris and his working fore-man, Armstrong, testified that they were not aware of thefact that there was another bender which might have beenused and might have obviated the problem.The termination slip given to Morris on August 12, theday he was discharged, states that the reason for the dis-charge was "misuse of hyd. bender resulting in broken 3-inch shoe," signed Superintendent Gene S. Reed. (This ap-pears in the record as G.C. Exh. 10.) It should be noted thatReed, the man who signed this termination slip, testifiedthat he never terminated an employee for breaking a pieceof equipment. The record also shows that the GeneralCounsel asked Reed. "Was this the first time anyone hadever been discharged for equipment breakage that you, thatyou had charged?" Reed answered "right."It should be further noted that Fred Butler, the projectmanager, testified that as a matter of policy Respondent"does not discharge an employee for acts that cause dam-age ...the only cause that we have for discharge on thesite, is for not performing the work." At this point I showedButler the Xerox copy of the termination slip which givesthe reason for the discharge as "misuse of hydrolic [sic]bender resulting in broken, 3-inch shoe." I asked him toreconcile his testimony with the written reason for Morris'termination. He could not, but he said that there were otherreasons which had been explained to him orally.I then asked this question: In my mind what was the realreason for the discharge? Was it because he broke a tool,which was contrary to that which you testified to? Was itbecause he did not call in? Or was it because he was makinga nuisance of himself by filing one grievance after theother?The last comment is critical to me because under theinterpretation of union activities, pursuit of a grievance hasalways been considered by the Board and the courts as aprotected union activity.When I finished with this series of questions counsel forRespondent stated that my statement calls for a responsefrom him and not from Mr. Butler, and with my permissionhe would like to make that a little later on. Counsel forRespondent never did respond to these questions. Butlerdid say in relation to the question asked by me that theparticular reason on the termination slip was not the entirereason which was later amplified by an explanation thatwas given to him orally.There also was some testimony to the effect that Morrisperformed "sloppy work," and in this connection the recordshows that he was not unique in that regard. Sloppy workwas not unusual on the project.Neither Reed, Grooms, nor Butler was able to give anyspecified instances of the sloppy work charged to Morris.There was one instance concerning miswiring a loaderwhich occurred in May 1976. No action was taken againstMorris for this miswiring at the time the incident occurred,and the instance took place more than a year before he wasdischarged. It is therefore so remote in point of time as tohave no significance.In rebuttal the General Counsel elicited from Morris thefact that he did not know the second bender was near theshop. Morris testified that it had always been at the oldshop which was 1-1/2 or 2 miles from where he was bend-ing the pipe. Foreman Armstrong, who worked with Morrison a day-to-day basis for a considerable period of time, alsotestified that he did not know there was a second bendermachine near the shop.Among other reasons given for the termination of Mor-ris, Respondent states that he was absent two or three timeswithout having called in, and that this standing alone is asufficient basis for discharge. However, the record showsthat an employee named Sauza Maes was absent about 16days without phoning in during a relatively short period oftime, and he is still working for Respondent. This was ex-plained by the fact that Maes' wife had been seriously ill,and some of the absences took place in connection with herdisability. However, the main reason why nothing was everdone to Maes was explained by Respondent as being due tothe fact that Maes is a member of a minority.Reed testified that Stewart Arvin, the Corps of Engineers'electrical inspector, told Reed after Morris was discharged17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Arvin would have requested his termination if Reedhad not discharged him. I regard this testimony as irrele-vant because it was given in relation to events that tookplace after Morris was discharged, and Arvin was notcalled as a witness by the Respondent.For whatever it's worth the record also contains GeneralCounsel's Exhibit I, which is a letter sent from Melones byFred M. Butler to Morris congratulating him on havingover 2.500 hours without losing time as a result of a signif-icant accident on the job.It would also appear that Morris was never warned aboutany derelictions of duty on his part although he was spokento about the miswiring of the panel in May 1976. He wasnever warned about being away without phoning in. Nocomplaint was made that his work was not adequate. Ifthese items come under the heading of "sloppy work," thisis so vague as to be meaningless.Respondent takes the position that Morris was never rep-rimanded or warned because he was a shop steward, andfor this reason Respondent leaned over backward to avoidpointing a finger of accusation against him.There is no doubt whatever that the zealous pursuit ofgrievances engaged in by Morris became a thorn in the sideof Respondent. Some of the complaints registered by Mor-ris were supported by the facts and rectified by Respondent.Some seem rather petty, and it is clear from the record thatMorris in his zeal to perfect grievances against the Com-pany caused at least two work stoppages.C. The Deferral IssueRespondent strongly argues that the Board should deferto the arbitration provision and dismiss the complaint. Theparties to the instant proceeding are operating under a con-tract which contains provision for processing of grievancesand ultimately for arbitration.Respondent's brief points out that the agreement (in art.I, sec. 4) provides that there shall be no strike or lockoutbecause of any dispute over matters related to this agree-ment. It goes on to provide that such dispute "must behandled" in the first instance by a labor-management com-mittee of three representing the Union and three represent-ing the Employer. Disputes coming before it are decided bymajority vote. If the committee fails to agree upon or adjustthe matter in issue, it is further provided that the disputemay be "jointly or unilaterally by the parties ... [referred]to the council of industrial relations of the electrical con-tracting industry for adjudication. The council's decisionshall be final and binding on the parties hereto."Morris was discharged August 12, and on August 26 alabor-management committee composed of three represen-tatives of the Union and three representatives of manage-ment heard the Morris grievance. It is especially significantthat the committee did not consider the issue of whetherMorris was terminated because of his union activities asshop steward, but considered only the question of whetherMorris was terminated for "cause." A particular complaintof Morris was that he had been discharged in violation ofthe following provision of the contract: "No steward shallbe terminated except for cause, without notifying the Busi-ness Manager, in writing, 24 hours in advance." It is con-ceded that no notice as called for had been given. The com-mittee deadlocked on the grievance and the Union,pursuant to article I, section 4(a) of the basic contract (G.C.Exh. 14) notified the committee of industrial relations, thecontractually mandated arbitration body, that the griev-ance would be appealed to that body' after the case hadbeen referred to National Electrical Contractors Associ-ation and the International Brotherhood of ElectricalWorkers. Respondent points out that it is customary that,once a matter has been referred on appeal, an intermediatestep takes place which consists of an appeal to an InterimCommittee which is responsible for hearing the grievanceand making recommendations. There is no provision in thecontract that sets forth this step. The Interim Committee inthis instance consisted of Mr. H. Zieman of the ninth dis-trict of the IBEW and Mr. Floyd Shipp, NECA's field rep-resentative in San Mateo. The committee convened in Oc-tober 1977. It is to be noted that the Employer's interestwas represented by Mr. Coleman and that of Mr. Morris byNeil Jennings, business agent of Local 591. It is impossiblefrom the record to determine what evidence was presentedto this Interim Committee. Suffice it to say that Morris wasnot present at this meeting, and the Interim Committee rec-ommended that the Union withdraw the grievance. Thisstep was taken by Jennings and the Union withdrew a re-quest for a hearing by the CIR which, at a later stage,unanimously accepted the recommendation of the InterimCommittee thereby concluding the matter. In its recom-mendation the Interim Committee stated "the Union maystill take the matter to the CIR" and it also stated "JackMorris may still pursue this matter with the NLRB." Gen-eral Counsel points out that Morris did pursue the chargewith the Board and the Region issued a complaint in theinstant case.It is well settled that the appropriateness of deferral toarbitration was initially established in the case of SpielbergManufacturing Company, 112 NLRB 1080, 1082 (1955),which states the standards for deferral to arbitration arethat (I) the proceedings have been fair and regular, (2) thatall parties had agreed to be bound, and that (3) the decisionof the arbitration panel is not clearly repugnant to the pur-poses and policies of the Act. There have been many casesdecided involving both the Spielberg principle and the prin-ciple set forth in the Collyer case and some changes andadditions have been added to the original criteria. For ex-ample, in the Radio Television Technical School, Inc., t/aRyder Technical Institute, 199 NLRB 570 573 (1972), ap-pears the following language:Where, as here, the arbitrator has not addressedhimself to the unfair labor practice issue it does notencourage voluntary settlement of disputes, or effectu-ate policies of the Act, to give binding effect in anunfair labor practice proceeding to the arbitrationaward. [This principle was earlier set forth in the caseof Raytheon Co., 140 NLRB 883 (1963). More recentlyin the case of Brewery Delivery Employees Local Union46, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Port Distribut-ing Corp.), 236 NLRB 1175 (1978), decided June 23,) The contract provides that the decision of the committee of industrialrelations, otherwise known as CIR, shall be final and binding and that eitherparty may appeal a labor-management decision on a grievance to that body.18 MELONES CONTRACTORS1978, it was held that deferral to arbitration is inappro-priate when the arbitrator does not address himself tothe unfair labor practice issue and the award is con-trary to unfair labor practice decisions under the Act.jA major obstacle to deferral in the instant case is that thegrievance over Morris' discharge never got beyond an in-terim step in the grievance resolution procedure.Of course it is clear, as alleged by the General Counsel,that the reason for Morris' termination was due to his pro-clivity to continuously file grievances. Thus the GeneralCounsel concludes that Morris was terminated for engagingin protected concerted activities which, it has repeatedlybeen held by the courts and the Board, is a term that en-compasses the processing of grievances under the collective-bargaining agreement.In 1977, the Ninth Circuit Court of Appeals adopted theBanyard standards in Stephenson v. N.L.R.B., 550 F.2d 535(1977). Attempting to define more clearly the Banvard stan-dards, the Ninth Circuit ruled that "the clearly decided re-quirement that the arbitrator's decision must specificallydeal with statutory issues." While the court did not say awritten award was necessary to satisfy the "clearly decided"prerequisite, the court held that there must be substantialand definite proof that the unfair labor practice "issue andevidence were expressly presented" and that the award "in-disputably resolves that issue in a manner entirely consis-tent with the Act." In this connection it should be notedthat the record is silent with respect to precisely what cameup before the interim panel. Certainly it is clear that thepanel had no final authority to make a binding decision,and there is no indication of what subject matters werediscussed at the panel meeting. Morris was not himself pre-sent, and the unfair labor practice aspect of the case (whichinvolves the fact that Morris was an indefatigable and mili-tant advocate of whatever grievance he was dealing with ata given time) was not considered. None of this material wasmentioned in the record nor does it appear that any atten-tion was given to these elements of the case. As a conse-quence, without more, I find that the so-called arbitrationhearing was not, in effect, an arbitration hearing at all. Itdid not accord finality to the testimony that was presented,whatever that may have been, with the result that the deci-sion was merely to withdraw the complaint which was re-pugnant of the policies of the Act.The General Counsel argues that it was the intent ofSpielberg to limit alleged discriminatees to one forum butnot to prevent them from reaching any. Since Morris hasbeen left by the Union to pursue his remedy with theBoard, Respondent may not now deny him that opportun;-ty.Where there is no indication that the unfair labor prac-tice issue was considered by the arbitration tribunal, theBoard will not defer. International Association of Machinistsand Aerospace Workers, District 15, AFL CIO (BurroughsCorporation), 231 NLRB 602 (1977); Alfred M. Lewis, Inc.,229 NLRB 757 (1977); Versi Craft Corporation, 227 NLRB877 (1977); also see United Parcel Service, Inc., 234 NLRB483 (1978).If the arbitration proceeding has been fair and regularand the other Spielberg standards are met, the Board willdefer to the award. In 1977, the Board indicated some ofthe defects that will cause it to refuse deferral under thisstandard. In "Division of Super Valu Stores, Inc., 228 NLRB945, deferral to the result reached in step 4 of a bi-partitegrievance procedure was denied when the employee griev-ants were not present at the meeting, no testimony wastaken, and no transcript was available ...." There was noaward which could be examined for its conformity withSpielberg requirements.'Concluding Findings and AnalysisThe explanations offered by Respondent to support itstermination of Morris, overall, are not persuasive. He wasabsent two or three times in approximately 14 months of hisemployment. A fellow employee, Sauza Maes, was absentfrom work approximately 16 times on occasions when theseabsences were unreported or unexcused, and he is still em-ployed by Respondent. No explanation of this disparatetreatment was offered except that Maes is a minority em-ployee.Reed gave contradictory testimony concerning the Com-pany's policy regarding an employee who broke a tool onthe job and was not a convincing witness. I do not credit histestimony where it conflicts with that given by Morris.Overall, I was impressed with the demeanor of Morris, andI credit his testimony because he spoke with candor anddirectness.Grooms was vague and uncertain in his answers and didnot make a convincing witness.In support of a generalized statement that Morris didsloppy work, which standing alone is meaningless, Reedcould not recall specific instances except the May 1976 oc-currence involving miswiring a load panel. According toRespondent's brief, this was a potentially serious mistakeby Morris. It is to be noted that he was not warned abouthis error and nothing was done about this matter from thedate of its occurrence May 1976, until approximately Au-gust 1977. This is the only specific instance offered by Re-spondent in support of its contention that Morris did sloppywork. Furthermore, it is not denied on the record that therewas a good deal of "sloppy work" performed on the projectby other employees, according to the uncontradicted testi-mony of Grooms. Grooms also testified that he complainedto Morris' supervisor, Armstrong, about the way an em-ployee, Wayne, as handling his tools, but Grooms did notcomplain about Morris.By far the most impressive witness of Respondent wasProject Manager Fred Butler. While I credit much of histestimony, attention is called to the fact that he corrobo-rated Reed's testimony with respect to the fact that theCompany has a policy not to terminate an employee forbreaking a tool. Butler, too, was vague as to sloppy workperformed by Morris.It is to be noted that additional reasons for Morris' dis-charge were described by Respondent after Morris was ter-minated. At a later management meeting which took placeon August 26, Reed brought up the "502" (drunk driving)charge against Morris. Morris denied this charge and thematter was dropped. Reed also said that Arvin. U. S. Corps4Many cases were ably cited and summarized in the bnefs filed herein,and they have all been considered19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Engineers inspector, allegedly told Reed that Morris wasan unsafe employee who should be fired. This allegation byArvin is irrelevant because it was made after Morris wasdischarged, and Arvin was not offered as a witness at thehearing.During the instant trial Reed recapitulated that he firedMorris because he did not use his head in handling theGreenlea bender, for miswiring a load panel in May 1976,for missing work "a couple of times" without calling in, andfor generally "sloppy work."It is well settled that when, as here, the asserted reasonsfor a discharge do not withstand examination, the Boardcan infer that there is another reason-an unlawful onewhich the employer seeks to conceal-for the discharge.'The facts and circumstances here provide substantial sup-port for the inference, which I draw, that Morris was dis-charged for filing and processing too many grievances con-duct which is a protected activity under the Act. Thedefenses advances by Respondent do not hold water. It isnot the policy of Respondent to discharge an employee forbreaking a tool; that was the asserted reason on his termi-nation slip. He failed to report for work on "two or three"occasions in the 14 months he was employed; a fellow em-ployee was absent without calling in on about 16 occasionsover a short period of time and is still working for Respon-dent. This disparity of treatment is explained as being dueto the fact that the employee is a member of a minority.Morris is accused of doing "sloppy work" and as proof ofthis deficiency in his job performance Respondent points toa single instance which occurred in May 1976. In order tobolster its case Respondent first leans on a charge of drunk-enness (the so-called "502" offense) and then drops thischarge when it is denied by Morris. Then, clutching atstraws, Respondent states that after Morris was dischargedan army inspector told Reed that he would have recom-mended Morris' discharge as an unsafe employee. Morrisearned the hostility of Reed.I conclude that Morris was discharged for too zealouslypressing grievances in his role as shop steward. This is aprotected activity under the Act. I find that by dischargingMorris under the circumstances described supra, Respon-dent violated Section 8(a)(3) and (1) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, I hereby make the follow-ing:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent, by and through its electrical superin-tendent, Gene Reed, on August 12, 1977, engaged in unfairlabor practices within the meaning of Section 8(a)(1) and8(a)(3) of the Act by discharging Jack Morris because hehad engaged in the protected concerted activity of filinggrievances.Shattuck Denn Mining Corporation (Iron King Branch) v. N.L. R. B., 362F.2d 466, 470 (9th Cir. 1966).4. The arbitration proceeding involving employee Morrisin August 1977 and the circumstances leading thereto wereunfair and prejudicial against Jack Morris, thus renderingthe opinion repugnant to the purposes and policies of theAct.5. The unfair labor practices of the Respondent foundand concluded herein affect commerce within the meaningof Section 2(6) and (7) of the Act.6. The Respondent has not violated the Act in any re-spects other than those specifically found herein.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, it will be recommended that the Re-spondent cease and desist therefrom and take certain affir-mative action designed to effectuate the policies of the Act.It further having been found that Respondent discrimi-natorily discharged Jack Morris in violation of Section8(a)(1) and 8(a)(3) of the Act, the recommended Order willprovide that the Respondent offer him full reinstatementwith backpay and interest thereon to be computed in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).6Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER7The Respondent, Melones Contractors, its officers,agents, successors and assigns, at the site of the MelonesDam located near Jamestown, California, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against anyemployee for the purpose of discouraging employees fromengaging in union or other protected concerted activity fortheir mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid orprotection or to refrain from any and all such activities.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Jack Morris immediate and full reinstatementto his former position or, if such position no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights or privileges, and make him wholefor any loss of earnings in the manner set forth in "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-6See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.20 MELONES CONTRACTORSroll records, social security payment records, timecards,personnel records, and all other records necessary to ascer-tain the amount of backpay. if any, due under the terms ofthis Order.(c) Post at its facility at the Melones Dam in Jamestown.California, copies of the attached notice marked "Appen-dix."' Copies of the notice on forms provided by the Re-' In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."gional Director for Region 32, after being signed by anauthorized representative of the Respondent, shall beposted by Respondent immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.21